Citation Nr: 0214733	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  99-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for left knee 
chondromalacia patella with arthralgia, status-post 
meniscectomy (left knee condition), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, his mother and his grandmother


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 until 
December 1993.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a May 1997 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefit 
sought on appeal.

It is observed that the veteran was scheduled to appear 
before a Member of the Board in August 2002.  However, the 
evidence of record indicates that the veteran did not report 
to that hearing.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has  been obtained by the RO.

2.  X-ray evidence indicates mild degenerative changes of the 
left knee.

3.  The veteran's left knee condition is currently productive 
of complaints of pain, weakness, stiffness and occasional 
swelling, with marked fatigability when it flared up; 
objectively, the veteran has no evidence of recurrent 
subluxation or lateral instability, a range of motion from 0 
to 140 degrees, with no swelling and negative Lachman's and 
McMurray's tests.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for a left knee condition have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5014, 5257 (2001); VAOPGCPREC 23-97 and 9-98. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural history

The veteran was initially awarded service connection for a 
left knee condition in June 1994.  At that time, the RO 
granted a 20 percent disability evaluation, effective 
December 1993.  In August 1996, the RO proposed that the 
veteran's rating be reduced to 10 percent disabling.  The 
veteran was notified of this proposal, and he expressed a 
desire for a personal hearing.  In a second rating decision 
issued in August 1996, the RO reduced the veteran's 
disability evaluation to 10 percent, effective December 1996.  
A hearing was conducted that month, and in May 1997, a 
Hearing Officer Decision was issued.  That decision confirmed 
the newly-reduced 10 percent rating.  The veteran disagreed 
with that determination and initiated an appeal.  In the 
course of that appeal, the veteran indicated a desire to 
testify before a Member of the Board.  Such a hearing was 
scheduled for August 2002, but the evidence of record 
indicates that the veteran failed to report to that 
proceeding.    

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in October 1998 and a 
supplemental statement of the case issued in October 2001, 
the last of which served to inform the veteran of the 
division of responsibilities between VA and the claimant in 
obtaining evidence.  The RO also made satisfactory efforts to 
ensure that all relevant evidence had been associated with 
the claims file.  As a result of those efforts, the claims 
file now contains VA examination reports dated January 1997 
and April 2001, as well as earlier reports predating the 
claims period.  Additionally, the evidence associated with 
the claims file includes a November 1996 report written by 
J.T.C., M.D.  Finally, a transcript of the veteran's December 
1996 personal hearing before the RO is of record. 

The Board notes that J.T.C.'s November 1996 treatment report 
the April 2001 VA examination referenced x-ray findings of 
degenerative changes and bony architecture.  While the 
physical x-rays referred to are not of record, their findings 
are incorporated by reference and thus their absence is of no 
prejudice to the veteran.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  Aside 
from the missing x-rays noted above, there is no indication 
in the file, and the veteran has not contended, that there 
are additional relevant records that have not yet been 
obtained.  Thus, this claim is ready for appellate review.


Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2002) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.


Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2002) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The schedular criteria

The veteran is currently rated 10 percent disabled under 
Codes 5014-5257 for his left knee condition.  Under Code 
5014, osteomalacia is rated under limitation of motion codes 
of the affected parts. 38 C.F.R. § 4.71a, Code 5014.  Codes 
5260 and 5261 pertain to limitation of motion of the knee.  

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg. Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Limitation of extension of the 
leg is rated at 10 percent at 10 degrees; 20 percent at 15 
degrees; 30 percent at 20 degrees; 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261. See also 38 C.F.R. § 4.71, Plate II, which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

Finally, under Diagnostic Code 5257, the schedular criteria 
call for a 10 percent disability rating for slight impairment 
of a knee, such as involving recurrent subluxation or lateral 
instability. A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Arthritis

VA's General Counsel has indicated that when a knee 
disability is rated under Diagnostic Code 5257 and there is 
also evidence of arthritis, then separate ratings under 
Diagnostic Code 5257 and Diagnostic Code 5003 are 
permissible.  See VAOPGCPREC 9-98 (August 14, 1998); 
VAOPGCPREC 23-97 (July 1, 1997). Where the medical evidence 
demonstrates at least a noncompensable rating assignment 
based on limitation of motion, a separate 10 percent rating 
for arthritis is warranted under either Diagnostic Code 5260 
or Diagnostic Code 5261.  Where the evidence does not reveal 
limitation of motion sufficient to satisfy the criteria for 
at least a noncompensable evaluation under those Code 
sections, a separate rating may nonetheless be assigned for 
arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 if 
range of motion is inhibited by pain.  VAOPGCPREC 9-98.  

Factual background

A November 1996 treatment report written by J.T.C. noted that 
the veteran had presented for assessment of his left knee.  
The veteran complained of persistent left knee pain.  There 
was crepitus through range of motion of the left 
patellofemoral joint.  The impression was patellofemoral 
complaints.  The report noted that x-rays showed seriously 
bony architecture.   

In December 1996 the veteran testified before the RO.  He 
discussed his left knee injury and described his 
symptomatology.  He stated that the majority of his pain was 
on the back left side or rear outer side of his knee, right 
where the joints came together.  The pain did not radiate 
throughout the knee.  Instead, it encompassed about one-
quarter of the joint area and radiated in different 
directions.  The veteran added that it was difficult to 
describe.  He stated that his left knee occasionally popped 
and cracked.  The veteran reported that he worked as a 
bartender and that the job involved lifting of beer cases 
weighing approximately 17 to 20 pounds.  The job also 
involved the lifting of frozen food boxes, weighing about 40 
pounds.  The veteran stated that he avoided stairs whenever 
possible.  The veteran stated that at night, after work, he 
would elevate his feet and sometimes apply heat to the left 
knee.  He also testified that he took over-the-counter 
medications for his knee pain.   

The veteran was examined by VA in January 1997.  The veteran 
complained of left knee pain.  He stated that he was employed 
as a bartender and that he experienced significant pain in 
the left knee by the end of his shift.  He also reported pain 
with changes in the weather and also in association with 
climbing steps.  The veteran was able to walk about 6 blocks 
before he had to stop due to pain.  Objectively, there was no 
swelling or deformity of the left knee.  Crepitus was 
detected.  Trace medial laxity was also noted.  McMurray's 
test was negative.  The veteran had left knee flexion from 0 
to 130 degrees, active and passive.  He was able to stand on 
his heels and toes and was able to squat and return to 
standing without assistance.  There was some objective 
evidence of pain on extremes of flexion.  The veteran was 
diagnosed with a history of meniscus tear, status post 
meniscectomy and a history of chondromalacia patellae.  X-
rays of the left knee were unremarkable.

The veteran was most recently examined by VA in April 2001.  
The veteran complained of pain, weakness, stiffness and 
occasional swelling in his left knee.  He also reported that 
he experienced marked fatigability upon flare-ups.  Such 
flare-ups occurred approximately 10 times per year, lasting 
about 12 to 24 hours in each instance.  The veteran stated 
that he was not always sure what caused the flare-ups, but 
frequently they could be attributed to prolonged standing and 
jogging.  During the flare-ups he experienced functional 
limitation and had to avoid activity due to pain.  The 
veteran reported that he did not use crutches, braces, canes 
or special shoes.  He added that his employment had been 
intermittent due to left knee pain.

Upon physical examination in April 2001, there was no soft 
tissue swelling or discoloration of the left knee.  He was 
able to ambulate without difficulty.  He had flexion from 0 
to 140 degrees and could completely extend the knee.  The 
examiner noted that there was no weakened movement, but there 
was fatigability with continuous use.  Further, there was no 
incoordination, but the veteran did have mild discomfort with 
use and the knee popped and cracked quite frequently, almost 
with every flexion and extension exercise.  Lachman's and 
McMurray's tests were both negative.  The veteran was 
diagnosed with a history of left knee chondromalacia patella 
and status post meniscectomy to the left knee.  X-rays 
revealed a normal left knee.  It was noted that an earlier x-
ray report dated June 1998 showed mild degenerative changes 
in the left knee.  

Analysis

The veteran is currently assigned a 10 percent rating for a 
left knee condition pursuant to Diagnostic Codes 5014-5257.  

The Board finds that the veteran is not entitled to a 
separate compensable rating under Diagnostic Code 5257.  To 
satisfy the criteria for a 10 percent rating under this code 
there must be slight recurrent subluxation or lateral 
instability.  The next-higher 20 percent rating under this 
Code section requires moderate recurrent subluxation or 
lateral instability.  The only positive evidence in this 
regard is a finding of trace medial laxity, noted in January 
1997.  By contrast, the most recent April 2001 medical 
findings reveal normal range of motion, with no swelling and 
with negative Lachman's and McMurray's tests.  The veteran 
was able to ambulate without difficulty.  Moreover, these 
findings are not contradicted by other evidence of record.  
Indeed, the January 1997 VA examination also revealed a 
negative McMurray's test and only slight limitation of 
motion, from 0 to 130 degrees.  At that time, the veteran was 
able to stand on his heels and toes and was able to squat and 
return to standing without assistance.  Clearly, the most 
probative current clinical evidence fails to confirm the 
presence of any degree of recurrent subluxation or lateral 
instability.  Therefore, a separate rating under Code 5257 is 
not warranted, as the record demonstrates no disability 
ratable under that code.

The veteran is also rated under Code 5014.  That code 
section, concerning osteomalacia, provides that a rating 
should be based on the limitation of motion codes of the 
affected parts.  In this regard, the Board also finds that 
the service-connected disability should also be deemed to 
include arthritis.  A November 1996 treatment report from 
private physician J.T.C. indicated that radiological evidence 
showed "seriously bony architecture."  Additionally, the 
April 2001 VA examination noted that June 1998 x-rays 
revealed mild degenerative changes of the left knee.  The 
Board notes that this contradicts January 1997 and April 2001 
VA examination findings of unremarkable x-ray studies.  
However, given the Board's obligation to apply the benefit of 
the doubt doctrine wherever preponderance of the evidence is 
in support of the claim, the Board is satisfied that the file 
contains x-ray evidence of arthritis.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That 
being the case, the Board does not believe that finding can 
be satisfactorily dissociated from the service connected 
pathology.

Even with consideration of arthritis as part of the service 
connected disability, however, the rating would not change.   
Under Code 5003, degenerative arthritis, like osteomalacia, 
is rated based upon limitation of motion of the parts 
affected.  Under the rule against pyramiding, the same 
manifestation (in this instance limitation of motion of the 
knee) can not be rated twice under different diagnostic 
codes.  38 C.F.R. § 4.14 (2001).  Thus, under either Code 
5003 or Code 5014, the veteran is entitled to one rating for 
limitation of motion under Diagnostic Codes 5260 and 5261.  
In order to be entitled to the next-higher rating of 20 
percent under Diagnostic Code 5260 the evidence must 
demonstrate flexion limited to 30 degrees.  Similarly, a 20 
percent rating under Diagnostic Code 5261 requires a finding 
of extension limited to 15 degrees.  The medical evidence 
does not demonstrate the required limitation of motion for 
higher ratings under either of these Diagnostic Codes.  In 
fact, the veteran's most recent examination revealed normal 
range of motion from 0 to 140 degrees.  This finding also 
precludes any award above 20 percent based on limitation of 
motion. 

The Board has also considered whether a higher rating for the 
veteran's left leg disabilities is warranted on the basis of 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
In this context, the Board may not assign a higher evaluation 
under Code 5257 pursuant to 38 C.F.R. §§ 4.40, 4.45, as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
because Code 5257 is not predicated on loss of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  The provisions of 
38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca, supra., 
can be applied under Code 5003 or 5114.  In this case the 
evidence shows the veteran's subjective complaints of pain.  
The clinical evidence, however, does not objectively support 
a higher rating based upon functional loss due to pain in 
view of the very limited clinical findings. Specifically, the 
Board notes a January 1997 finding of objective evidence of 
pain on extremes of flexion.  More recently, the April 2001 
VA examination noted mild discomfort with use of the left 
knee and further indicated that the knee popped and cracked 
quite with almost every flexion and extension exercise.  
Indeed, the currently assigned 10 percent evaluation is 
consistent with the presence of pain on motion under Code 
5003, even where the degree of limitation of motion is not 
separately compensable under Codes 5261 and 5262.   

In summation, the medical evidence of record does not 
demonstrate that the veteran's left knee symptomatology 
warrants an increased rating pursuant to Diagnostic Codes 
5003, 5014, 5257, or any alternate Code sections. 

Finally, the evidence does not reflect that the veteran's 
left knee condition has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

The schedular criteria having not been met, entitlement to an 
increased rating for a left knee condition is denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

